FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-10545
                                                      11-10546
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:11-cr-50078-DGC
  v.                                                       2:11-cr-50139-DGC

PABLO ARMANDO MEDINA-RUIZ,                       MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       In these consolidated appeals, Pablo Armando Medina-Ruiz appeals from

the revocation of his supervised release and the concurrent 24-month sentences

imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Medina-Ruiz’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Medina-

Ruiz the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                          11-10545 & 11-10546